              Case 5:17-cv-01302-D Document 43 Filed 12/05/18 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA

SEAN SMITH and CRYSTAL SMITH,                    )
                                                 )
                 Plaintiffs,                     )
                                                 )
v.                                               )   Case No.: CIV-17-1302-D
                                                 )
CSAA FIRE AND CASUALTY                           )
INSURANCE COMPANY,                               )
                                                 )
                 Defendant.                      )

                  DEFENDANT’S FINAL WITNESS AND EXHIBIT LIST

        Pursuant to the Scheduling Order entered in this case on August 27, 2018 [Doc. No.

29], Defendant, CSAA Fire and Casualty Insurance Company submits its Final Witness and

Exhibit Lists.1

                                         WITNESS LIST

 NO .       NAME & ADDRESS                            PROPOSED TESTIMONY
 1.         Sean Smith                                Deposed; facts relating to the damage to
            c/o MANSELL ENGEL & COLE                  Plaintiffs’ home, purchase of insurance,
            204 North Robinson Avenue, 21st Floor     inspections of property, repairs, delayed
            Oklahoma City, Oklahoma 73102             notice, and all relevant issues relating to
                                                      Plaintiffs’ claim.




        1
          CSAA contemplates filing a motion for partial summary judgment with respect to Plaintiffs’
bad faith claim. CSAA contends that, in the event its motion for partial summary judgment is
granted and/or that Plaintiffs’ bad faith claim does not survive CSAA’s motion for partial summary
judgment, the exhibits listed herein, with the exception of the insurance policy, are not admissible
at trial. CSAA has listed miscellaneous documents above out of an abundance of caution in the
event Plaintiffs’ bad faith claim survives CSAA’s motion for partial summary judgment.
         Case 5:17-cv-01302-D Document 43 Filed 12/05/18 Page 2 of 4




NO .   NAME & ADDRESS                          PROPOSED TESTIMONY
2.     Crystal Smith                           Deposed; facts relating to the damage to
       c/o MANSELL ENGEL & COLE                Plaintiffs’ home, purchase of insurance,
       204 North Robinson Avenue, 21st Floor   inspections of property, repairs, delayed
       Oklahoma City, Oklahoma 73102           notice, and all relevant issues relating to
                                               Plaintiffs’ claim.
3.     Lisa Holliday                           Deposed; her inspection, estimate,
       Rimkus Engineer                         photographs, and report to CSAA; her
       c/o Matt Felty, Esquire                 experience and knowledge regarding
       LYTLE SOULE & COURLEE, PC               earthquakes.
       Robinson Renaissance Building
       119 North Robinson, Suite 1200
       Oklahoma City, Oklahoma 73102
4.     Chad White Heckman                      Deposed; handling and denial of Plaintiffs’
       c/o Gerard F. Pignato, Esquire          claim, investigation of Plaintiffs’ claim,
       ROBERSON, KOLKER, COOPER &              insurance coverage issues.
       GOERES, P.C.
       Robinson Renaissance Building
       119 North Robinson Avenue, 11th Floor
       Oklahoma City, Oklahoma 73102
5.     Cindi Miles                             To testify as a claim-handling expert. Will
       9101 College Avenue                     testify regarding CSAA’s investigation and
       Guthrie, Oklahoma 73044                 handling of Plaintiffs’ claim, standards in
                                               the industry, and reasonableness of CSAA’s
                                               investigation, handling, and denial of
                                               Plaintiffs’ claim.
6.     J. Stephen Ford, PhD., P.E.             Deposed; his report, inspection, estimate,
       ZFI Engineering Company                 and photographs of the condition of
       8411 South Walker Avenue                Plaintiffs’ home.
       Oklahoma City, Oklahoma 73139
7.     Tim France                              To be deposed; his inspection, supervision
       Rimkus Engineer                         and training of Lisa Holliday, report of
       c/o Matt Felty, Esquire                 inspection of Plaintiffs’ home, engineering
       LYTLE SOULE & COURLEE, PC               experience and qualifications.
       Robinson Renaissance Building
       119 North Robinson, Suite 1200
       Oklahoma City, Oklahoma 73102




                                           2
         Case 5:17-cv-01302-D Document 43 Filed 12/05/18 Page 3 of 4




NO .   NAME & ADDRESS                               PROPOSED TESTIMONY
8.     Sonnie Maughan                               Statements made by Plaintiffs at the
       Office Manager for Rimkus                    inspection by Lisa Holliday and Tim France.
       c/o Matt Felty, Esquire
       LYTLE SOULE & COURLEE, PC
       Robinson Renaissance Building
       119 North Robinson, Suite 1200
       Oklahoma City, Oklahoma 73102
9.     CSAA Rule 30(b)(6) witnesses to be           Designated representatives of CSAA to
       deposed by Plaintiffs                        testify on subjects specified in Plaintiffs’
                                                    Rule 30(b)(6) Deposition Notice. These
                                                    witnesses have not yet been identified.
10.    All Witnesses listed by Plaintiffs unless
       objected to by Defendant.

                                         EXHIBIT LIST

NO.        TITLE/DESCRIPTION
1.         Certified copy of the insurance policy issued to Plaintiffs by CSAA.
2.         CSAA’s claim file, including the report of Lisa Holliday.
3.         Documents obtained by Plaintiffs’ Subpoena Duces Tecum, unless objected to by
           this Defendant.
4.         Documents produced by Plaintiff during the course of this litigation, unless
           objected to by this Defendant.
5.         Photographs taken by Steven Ford of Plaintiffs’ home.
6.         CVs and reports of the expert witnesses identified by CSAA on its Final Witness
           List.
7.         All depositions and deposition exhibits, unless objected to by this Defendant.
8.         All exhibits listed by Plaintiffs unless objected to by this Defendant.




                                               3
          Case 5:17-cv-01302-D Document 43 Filed 12/05/18 Page 4 of 4




                                                 Respectfully submitted,


                                                 s/Gerard F. Pignato
                                                 Gerard F. Pignato, OBA No. 11473
                                                 R. Greg Andrews, OBA No. 19037
                                                 Dixie A. Craven, OBA No. 31528
                                                 PIGNATO, COOPER, KOLKER &ROBERSON, P.C.
                                                 Robinson Renaissance Building
                                                 119 North Robinson Avenue, 11th Floor
                                                 Oklahoma City, Oklahoma 73102
                                                 Telephone: 405-606-3333
                                                 Facsimile: 405-606-3334
                                                 Email: jerry@pclaw.org
                                                       greg@andrews.law
                                                       dixie@pclaw.org
                                                 ATTORNEYS FOR DEFENDANT, CSAA
                                                  FIRE AND CASUALTY INSURANCE
                                                  COMPANY



                            CERTIFICATE OF SERVICE

       I hereby certify that on December 5, 2018, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing. Based on the records
currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to the
following ECF registrants:

       Steven S. Mansell, Esquire
       Mark A. Engel, Esquire
       Kenneth G. Cole, Esquire
       M. Adam Engel, Esquire

                                                 s/ Gerard F. Pignato
                                                 For the Firm




                                            4
